Exhibit 3.2 THE UNITS HAVE BEEN PRIVATELY OFFERED AND CANNOT BE TRANSFERRED WITHOUT THE CONSENT OF THE MANAGER AND COMPLIANCE WITH APPLICABLE SECURITIES LAW EXEMPTIONS. ALPHAMETRIX MANAGED FUTURES LLC AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (Providing for Individual Series of Units of Limited Liability Company Interest) Dated as of November 2, 2008 THESE ARE SPECULATIVE SECURITIES. ALPHAMETRIX, LLC Sponsor ALPHAMETRIX MANAGED FUTURES LLC (THE “PLATFORM”) WILL ISSUE SEPARATE AND DISTINCT SERIES (“SERIES”) OF UNITS OF LIMITED LIABILITY COMPANY INTEREST (“UNITS”).PURSUANT TO SECTION 18- LIABILITY COMPANY ACT (THE “ACT”), THE DEBTS, LIABILITIES, OBLIGATIONS AND EXPENSES INCURRED, CONTRACTED FOR OR OTHERWISE EXISTING WITH RESPECT TO A PARTICULAR SERIES OF UNITS SHALL BE ENFORCEABLE AGAINST THE ASSETS OF SUCH SERIES ONLY, AND NOT AGAINST THE ASSETS OF THE PLATFORM GENERALLY OR OF ANY OTHER SERIES, AND NONE OF THE DEBTS, LIABILITIES, OBLIGATIONS OR EXPENSES INCURRED, CONTRACTED FOR OR OTHERWISE EXISTING WITH RESPECT TO THE PLATFORM GENERALLY SHALL BE ENFORCEABLE AGAINST THE ASSETS OF ANY SERIES, EXCEPT TO THE EXTENT EXPRESSLY PROVIDED HEREIN. ONLY
